Citation Nr: 1741535	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-23 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left leg disability, to include as secondary to the claimed low back disability.  

3.  Entitlement to service connection for a left hip disability, to include as secondary to the claimed low back disability.  

4.  Entitlement to service connection for a neck disability.  

5.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran appeared at a Travel Board hearing in April 2017.  A transcript is of record.  

The issues of entitlement to service connection for low back, left leg, left hip, and neck disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Evidence received since the last final decision of record relates specifically to unestablished facts necessary to substantiate the underlying claims for service connection for low back and left leg disabilities.  


CONCLUSIONS OF LAW

1.  New and material having been received, the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2016).

2. New and material having been received, the claim for service connection for a left leg disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran's claims of entitlement to service connection for low back and left leg disabilities were denied by the RO in June 2007, with confirmation of the denials in July 2008.  Essentially, the RO did not find evidence of the claimed in-service accident or of a nexus between current back and leg disabilities and service.  The decision was not appealed, and it is final.  

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  

Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The Veteran has submitted the lay statement of a friend he has known since 1971, who reports that for as long as he has known him, the Veteran has "always tak[en] over-the-counter pain medication for his neck, back, and malformed clavicle."  The Veteran's friend stated that the Veteran told him about the bus accident "in 1971."  This is very close to the Veteran's discharge from the Army in 1970, and thus, the lay statement helps to potentially establish long-standing pain in the back and neck from the time proximate to service discharge.  

In addition to this, the Veteran submitted a neurological report, which was received by the RO in July 2008.  This report suggests "possible L5 radiculopathy" and the need for correlation with magnetic resonance imagery (MRI).  While there was no evidence of cervical radiculopathy, it was suggested that low back pathology was causing disability in the left leg.  

The threshold for reopening a previously-denied claim is very low, and while neither the 2017 lay statement or the July 2008 neurophysiology report are unequivocally supporting the Veteran's claims, they relate to previously unestablished facts necessary to substantiate the underlying claim. For purposes of reopening only, the credibility of the submitted lay statement is presumed, and the claim for service connection for a low back disability will be reopened.  

As that claim is on appeal, the potential for radiation of low back disability into the left leg suggests a secondary relationship which, should service connection ultimately be granted for the low back, would potentially support secondary service connection for the left leg.  The 2008 neurology report also pertains to a previously-unsubstantiated fact and the claim for entitlement to service connection for a left leg disability will also be reopened.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back disability is reopened; to that extent only, the claim is granted.  

New and material evidence having been received, the claim for entitlement to service connection for a left leg disability, to include as secondary to a claimed low back disability, is reopened; to that extent only, the claim is granted.  



REMAND

The Veteran has been awarded disability benefits from the Social Security Administration (SSA), with a determination of eligibility dating to March 2011.  The SSA records have not been obtained by VA. Additionally, while records from the naval hospital in the Canal Zone could not be obtained, as the Veteran, at his hearing with the undersigned, identified being under Army treatment at the time of a purported bus accident, efforts to secure clinical records from that service department should be made.   

The Veteran should be scheduled for comprehensive orthopedic examinations to determine the nature and etiology of the claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and obtain all medical records associated with the disability determination made by that agency (with disability award dating to March 2011).  Associate all records with the claims file, and if no records can be found after an exhaustive search, so annotate the claims file.  

2.  Contact the National Personnel Records Center (NPRC) and request clinical treatment records for the Veteran, from December 1969, from all Department of the Army medical facilities in the Panama Canal Zone.  Specifically, records from military facilities in Balboa, Panama should be part and parcel of the query (but not limited to this facility).  

3.  Schedule the Veteran for a VA by a qualified examiner to determine the nature and etiology of claimed low back, neck, hip, and leg disabilities.  The examiner must respond to the following:  

*Does the Veteran experience chronic disabilities in the low back, neck, left hip, and left leg, including  radiculopathy into the lower extremities?  

*Was any current low back, neck, left hip, or left leg disability caused by any in-service incident?  Specifically, is current pathology consistent with a trauma alleged to have been experienced in December 1969 (bus accident)?  

*The statements of the Veteran and his friend which relate pain in the back and neck dating to the year following service discharge, should be reviewed.  

*The medical opinion of July 2017, which while without an associated rationale, linked cervical injury with a 1969  military bus accident, should be reviewed.  

ALL MEDICAL CONCLUSIONS OFFERED IN CONCERT WITH THIS REMAND ORDER MUST BE SUPPORTED BY APPROPRIATE RATIONALES.  LACK OF DOCUMENTATION IN A CONTEMPORANEOUS MEDICAL RECORD IS NOT, IN ITSELF, A SUFFICIENT BASIS ON WHICH TO REST A MEDICAL RATIONALE.  

4.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.   

The Veteran may submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
In particular, the Veteran is advised that he may submit any further medical and non-medical evidence indicating that his claimed disorders were caused by service, and any other evidence indicating that any presently service-connected disorders, or the disorders for which he seeks service connection, cause him to be unemployable. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


